Case 1:18-cv-05780-FB-SMG Document 14 Filed 03/19/19 Page 1 of 1 PageID #: 68
                           LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                               One Penn Plaza • Suite 2527 • New York, NY 10119
                                               T: 212.792-0046
                                        E: Joshua@levinepstein.com



                                                                                           March 19, 2019
Via Electronic Filing
The Honorable Magistrate Judge Steven M. Gold
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                Re:      Singh v. Lintech Electric, Inc. et al
                         Case No.: 1:18-cv-05780-FB-SMGJO

Dear Honorable Magistrate Judge Gold:

        This law firm represents Defendants Lintech Electric, Inc. (the “Company”), and Linden J. Tudor
(together, the “Defendants”) in the above-referenced action.

          Pursuant to Rule 1(A) of Your Honor’s Individual Motion Practices and Local Civil Rule 37.3(c),
this letter respectfully serves as a response to Plaintiff’s March 15, 2019 letter.

        Respectfully, Plaintiff’s counsel failed to satisfy his meet and confer obligations pursuant to Local
Civil Rule 37.3(a) or Fed. R. Civ. P. 37(a)(1).

         As Local Civil Rule 37.3 makes clear, discovery disputes shall only be brought to the Court's
attention after attorneys for the affected parties “cannot agree on a resolution.” E.D.N.Y. Civ. R. 37.3(c).
The rule requires that all affected parties attempt to confer in good faith to resolve the discovery dispute
prior to seeking judicial resolution. Plaintiff’s counsel made no such attempt prior to filing his March 15,
2019 letter.

        Notably, the March 15, 2019 letter fails to include a certification, in compliance with Local Civil
Rule 37.3, of the parties’ attempts to meet and confer.

        In light of the foregoing, Defendants respectfully request that Plaintiff’s application to schedule a
telephonic conference be denied without prejudice, and with the right to renew upon certification of
compliance with Local Civil Rule 37.3.

        Thank you, in advance, for your time and attention.

                                                  Respectfully submitted,
                                                       LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                       By: /s/ Jason Mizrahi
                                                           Jason Mizrahi
                                                           1 Penn Plaza, Suite 2527
                                                           New York, New York 10119
                                                           Tel. No.: (212) 792-0048
                                                           Email: Jason@levinepstein.com
                                                           Attorneys for Defendants
